Title: To George Washington from Nathanael Greene, 23 September 1780
From: Greene, Nathanael
To: Washington, George


                        
                            Sir
                            Camp Tappan Septr 23d 1780
                        
                        Enclosed I send your Excellency all the intelligence I have been able to get since my last. Colonel Dayton
                            and Major Burnet are still at Elizabeth Town and New York. No intelligence can be got by the way of Powles Hook. I am
                            afraid the great difficulty is the want of encouragement to run hazards.
                        The Minister of France stole the march upon us in Camp. He came in Cog: and is on his way
                            to New Port to pay a visit to the French Army.
                        Colonel Pickering arrived yesterday, and takes up the business of the department to day or to morrow. He is
                            in a bad state of health, and has come to Camp empty handed.
                        The Block House goes on very well, and will be complete in four or five days; and I think will be a very
                            strong place. The Minister was down to view it yesterday.
                        The Army is without rum. Can there be no measures taken to get on the rum at Springfield? I have been obliged
                            to make a seizure of some among the Sutlers and followers of the Army.
                        The day after your Excellency left Camp, the Comy Genl reported that there was but one days provisions on
                            hand; and that all that he expected was not more than sufficient for four days. This alarmed me, as I expected our
                            prospects were much better from the reports that had been made at Head Quarters. Finding that no time was to be lost in
                            taking measures to procure a further supply I sent Colonel Butler with a party of Horse and Foot to New ark; and wrote to
                            Doctor Burnet and Mr Marsh (the first a Judge of the County Court, and the last a County Contractor) our situation; and
                            desired them to endeavour if possible to make a collection for our relief, And ordered Colonel Butler to follow thier
                            order and directions, as it was my intention that the whole should be conducted under the auspices of the Civil
                            Magistrates. I have no official report of his proceedings, but am told by different people that he has collected upwards
                            of 200 head and that the whole will be into Camp to morrow.
                        There has been some firing on the East side of the North River, at the shipping which
                            lay near Tallards Point; but I have no account of what effect it had, more than to make the shipping move a little further
                            from the shore. I am your Excellency’s most obdt hume Servt
                        
                            Nath. Greene
                            M. General

                        
                     Enclosure
                                                
                            
                                Sir,
                                Philadelphia Septr 18th 1780
                            
                            Enclosed you will receive the copy of a letter from Genl Gates to his Excellency Governor Jefferson, this
                                moment come to hand.
                            How far the report respecting the Design of the British to take post at Cape Fear and Portsmouth are well
                                founded; time will discover.
                            I have thought proper to give you this intelligence immediately, such as it is, which you will please to
                                forward to his Excellency Genl Washington without delay. I have the honor to be &ca
                            
                                Sam: Huntington President
                                Copy
                            

                        
                        
                     Enclosure
                                                
                            
                                
                                    c.20 September 1780
                                
                            
                            An American Sailor—deserter from the Terrible ship of war—the 20th Septemr 1780—informs, that the
                                Sandwich and four other ships are at the Watering place caulking, wooding and watering; and that the other four with
                                the Frigate have sailed to join Arbuthnot, and that Rodney brought 9 instead of 10 ships of the line, that a french
                                fleet of 14 sail of the line is expected by them every hour—and that those five ships at the watering place will join
                                Arbuthnot as soon as they are ready—that Rodney’s ships are but thinly man’d and badly supplied with provisions.
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                Elizth Town Septr 21st 1780
                            
                            Last night a person came to Town from New York: by him I am told that Admiral Rodney himself is in the
                                City; that six of his ships are at the watering place very leaky; that they are watering wooding and repairing at the
                                same time; the other four ships belonging to his fleet, sailed on sunday last to join Arbuthnot.
                            Preperations are still making for embarking troops, 5000 is the number they pretend will go on board.
                                That those, with those Regiments Rodney brought in with him as marines, will make 7000, a number they say sufficient
                                to take Rhode Island or act in any other quarter they may judge proper.
                            The Man returns to New York this night; by Saturday or Sunday shall hear from there again.
                            In New York they are very anxious for the safety of the Cork fleet as much depends upon their arrival
                                within a month. No particular account of the French Fleet; all the armed vessels are looking out for them. I am Sir,
                                &ca
                            
                                Elias Dayton
                            
                        
                        
                    